In an action for a separation, the defendant husband appeals from so much of a judgment of the Supreme Court, Kings County, dated December 5, 1975, as directed him to pay (1) alimony in the sum of $600 per week, (2) an additional counsel fee in the sum of $12,500 and (3) a fee to the special guardian in the sum of $10,000. Judgment modified, on the facts, by reducing (1) the alimony award to the sum of $450 per week, (2) the additional counsel fee to $7,500 and (3) the fee to the special guardian to $5,000. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. In our opinion, in view of *1039the circumstances of the parties, the award of $600 per week for plaintiff’s support was excessive. Considering the nature of the action, the additional award to counsel was excessive, as was the award to the special guardian, considering his duties and the scope of his report. Hopkins, Acting P. J., Cohalan, Christ, Shapiro and Titone, JJ., concur.